                                          Case 4:18-cv-07152-JST Document 141 Filed 02/24/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RIDEAPP, INC.,                                     Case No. 18-cv-07152-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING DEFENDANT’S
                                                 v.                                         MOTION FOR ATTORNEY’S FEES
                                   9

                                  10     LYFT, INC.,                                        Re: ECF No. 127
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Lyft, Inc.’s motion for attorney’s fees. ECF No. 127. The

                                  14   Court will deny the motion for the reasons discussed below.

                                  15          Lyft seeks fees under 35 U.S.C. § 285, which provides that: “The court in exceptional

                                  16   cases may award reasonable attorney fees to the prevailing party.” This is a statutory exception to

                                  17   the “bedrock principle known as the ‘American Rule,’” that “[e]ach litigant pays his own

                                  18   attorney’s fees, win or lose, unless a statute or contract provides otherwise.” Hardt v. Reliance

                                  19   Standard Life Ins. Co., 560 U.S. 242, 253 (2010) (internal quotation marks and citation omitted).

                                  20   An “exceptional” case under Section 285:

                                  21                  is simply one that stands out from others with respect to the
                                                      substantive strength of a party’s litigating position (considering both
                                  22                  the governing law and the facts of the case) or the unreasonable
                                                      manner in which the case was litigated. District courts may
                                  23                  determine whether a case is “exceptional” in the case-by-case
                                                      exercise of their discretion, considering the totality of the
                                  24                  circumstances.
                                  25   Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014). Courts may

                                  26   consider such factors as “frivolousness, motivation, objective unreasonableness (both in the

                                  27   factual and legal components of the case) and the need in particular circumstances to advance

                                  28   considerations of compensation and deterrence.” Id. at 554 n.6 (citation omitted). Thus, for
                                          Case 4:18-cv-07152-JST Document 141 Filed 02/24/20 Page 2 of 3




                                   1   example, “a case presenting either subjective bad faith or exceptionally meritless claims may

                                   2   sufficiently set itself apart from mine-run cases to warrant a fee award.” Id. at 555. Entitlement to

                                   3   fees must be demonstrated by a preponderance of the evidence. Id. at 557-58.

                                   4          As the Court has previously explained, “application of the American Rule remains the

                                   5   well-established presumption even in patent cases, and this Court will not depart from it lightly.”

                                   6   EON Corp. IP Holdings LLC v. Cisco Sys., Inc., No. 12-cv-01011-JST, 2014 WL 3726170, at *5

                                   7   (N.D. Cal. July 25, 2014). The Court does not find the circumstances of this case to warrant such

                                   8   a departure.

                                   9          Lyft’s primary argument is that RideApp should have re-evaluated its position and ended

                                  10   this litigation, at the latest, after the Patent Trial and Appeal Board (“PTAB”) opined that the

                                  11   asserted claims were indefinite. However, unlike in other cases found to have been exceptional

                                  12   under Section 285, the legal determination in this case – which issued from the PTAB – was not
Northern District of California
 United States District Court




                                  13   controlling. Cf., e.g., Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1379-

                                  14   80 (Fed. Cir. 2017) (noting that the plaintiff has a “responsibility to reassess its case in view of

                                  15   new controlling law,” and affirming fee award where plaintiff failed to do so after the Supreme

                                  16   Court decided Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. 208 (2014));

                                  17   Phigenix, Inc. v. Genentech, Inc., No. 15-cv-01238-BLF, 2018 WL 3845998, at *6-7 (N.D. Cal.

                                  18   Aug. 13, 2018) (finding that the “tipping point” that rendered case exceptional was the plaintiff’s

                                  19   “unreasonable determination to forge ahead with prolonged litigation when it had no tenable

                                  20   theory of infringement” following an unfavorable summary judgment ruling on priority date).

                                  21   Patents are “presumed valid,” and “[t]he burden of establishing invalidity of a patent or any claim

                                  22   thereof shall rest on the party asserting such invalidity.” 35 U.S.C. § 282. Lyft does not dispute

                                  23   that the PTAB’s decisions are not binding on this Court, nor does it dispute that the PTAB has no

                                  24   jurisdiction to invalidate a patent based on indefiniteness. While the Court ultimately found the

                                  25   PTAB’s analysis persuasive, see ECF No. 117 at 15-16, 19, it does not find exceptional RideApp’s

                                  26   decision to continue this litigation following the PTAB’s non-dispositive ruling. Nor does it find

                                  27   RideApp’s litigation positions to have been so unreasonable as to make this case exceptional.

                                  28          The Court also does not find RideApp’s litigation conduct to warrant a fee award. While
                                                                                          2
                                          Case 4:18-cv-07152-JST Document 141 Filed 02/24/20 Page 3 of 3




                                   1   the Court previously disapproved of some of RideApp’s conduct as “not conducive to the orderly

                                   2   progress of this case,” ECF No. 117 at 13 (citation omitted), “post-Octane decisions awarding

                                   3   fees have generally cited egregious behavior,” Vasudevan Software, Inc. v. Microstrategy, Inc.,

                                   4   No. 11-cv-06637-RS, 2015 WL 4940635, at *5 (N.D. Cal. Aug. 19, 2015). RideApp’s conduct,

                                   5   although “questionable,” does not, in this Court’s view, rise to the level required to render the case

                                   6   exceptional under Section 285. Id. (declining to award fees where the plaintiff was “most

                                   7   certainly not without fault for the long and arduous trajectory of this case” and “engaged in

                                   8   numerous questionable and overly aggressive litigation tactics”).

                                   9          Lyft’s motion for attorney’s fees is denied.

                                  10          IT IS SO ORDERED.

                                  11   Dated: February 24, 2020
                                                                                        ______________________________________
                                  12
Northern District of California




                                                                                                      JON S. TIGAR
 United States District Court




                                  13                                                            United States District Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
